DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 4/7/22 has been accepted and entered.  Accordingly, Claims 1, 8, 12, and 15 have been amended.  
Claims 7 and 9 are cancelled. 
Claims 1-6, 8, and 10-15 are pending in this application. 
In view of the amendment, the previous objection to claims 1, 12, and 15 is withdrawn.  Further, in view of the amendment, i.e., “wherein a guard time exists between the first trigger-based frame and the second trigger- based frame, wherein the guard time is configured as an SIFS, 2 Attorney Docket No. 2101-72190wherein, in case the guard time is shorter than a CS duration performing channel sensing (CS), if a channel is Busy during the CS duration, the second trigger-based frame is transmitted, and wherein, if the channel is Idle during the CS duration, the second trigger-based frame is not transmitted” (claims 1, 12, and 15), the previous rejections to claims 1-6, 8, and 10-15 under 35 U.S.C. 103 are withdrawn.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative Mr. Michael E. Monaco on 5/2/22. 
Please amend the claims as below:

Claim 1. (Currently Amended) A method for transmitting a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the method comprising: transmitting, by an access point (AP), a trigger frame to a first station (STA) and a second STA; and receiving, by the AP, based on the trigger frame, a first trigger-based frame from the first STA and receiving a second trigger-based frame from the second STA, wherein the trigger frame includes a common information field and a user information field, wherein the common information field includes S-TDMA indication information on that the S-TDMA can be performed, wherein the user information field includes allocation information for a first resource unit (RU) to which the first trigger-based frame and the second trigger-based frame are to be transmitted, a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information, 

Claim 12. (Currently Amended) A wireless device being an access point (AP) for transmitting/receiving a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the wireless device comprising: a memory; a transceiver; and a processor being operatively coupled with the memory and the transceiver, wherein the processor: transmits a trigger frame to a first station (STA) and a second STA, and receives a first trigger-based frame from the first STA and receives a second trigger- based frame from the second STA, wherein the trigger frame includes a common information field and a user information field, wherein the common information field includes S-TDMA indication information on that the S-TDMA can be performed, wherein the user information field includes allocation information for a first resource unit (RU) to which the first trigger-based frame and the second trigger-based frame are to be 6 Attorney Docket No. 2101-72190transmitted, a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information, 

Claim 15. (Currently Amended) A method for receiving a Physical layer Protocol Data Unit (PPDU) based on Scheduled-Time Division Multiple Access (S-TDMA) in a wireless LAN system, the method comprising: receiving, by a first station (STA), a trigger frame to an access point (AP); and transmitting, by the first STA, a first trigger-based frame based on the trigger frame, wherein the trigger frame includes a common information field and a user information field, wherein the common information field includes S-TDMA indication information on that the S-TDMA can be performed, wherein the user information field includes allocation information for a first resource unit (RU) to which the first trigger-based frame and the second trigger-based frame are to be transmitted, a first symbol offset information for the first trigger-based frame, and a second symbol offset information for the second trigger-based frame, wherein the first trigger-based frame is transmitted in the first RU based on the first symbol offset information, .

Allowable Subject Matter
Claims 1-6, 8, and 10-15 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “wherein a guard time exists between the first trigger-based frame and the second trigger- based frame, wherein the guard time is configured as an SIFS, 2 Attorney Docket No. 2101-72190wherein, in case the guard time is shorter than a CS duration performing channel sensing (CS), if a channel is Busy during the CS duration, the second trigger-based frame is transmitted, and wherein, if the channel is Idle during the CS duration, the second trigger-based frame is not transmitted” (claims 1, 12, and 15) have overcome the cited prior art.  An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Chun et al. (U.S. Patent Application Publication No. 2017/0070914), which is directed to method for feeding back channel state in wireless communication system and device therefor; and teaches that AP instructs STAs to prepare for UL MU transmission by sending an UL MU trigger frame; UL MU trigger frame includes information about the allocation of resources to be used by each STA; a first field divides transmission into UL MU OFDMA transmission and UL MU MIMO transmission; a second field provides notification of the Dis or addresses of STAs which will participate in UL MU transmission; 
Cariou et al. (U.S. Patent Application Publication No. 2018/0184402), which is directed to coordinated basic service set (BSS) communication with different modulation coding scheme (MCS) per link; and teaches that the trigger frame used during this HEW master-sync transmission indicates an UL-MU-MIMO or UL OFDMA control period; 
Yeh (U.S. Patent Application Publication No. 2008/0144493), which is directed to method of interference management for interference/collision prevention/avoidance and spatial reuse enhancement; and teaches that an intended receiver senses the channel, and replies with a clear-to-send message if it finds the channel idle for a duration of short interframe space (SIFS); 
Hwang et al. (WO 2018/038532A1), which is directed to method for operating communication node supporting low power mode in wireless LAN; and teaches that the communication node may transmit a beacon frame or the like when the channel state is determined to be an idle state during the PIFS; on the other hand, when it is determined that the channel is busy during a preset period (e.g., SIDS, PIFS), the communication may not transmit a control frame (page 10. Last paragraph to page 11, first paragraph of translation); and 
Asterjadhi et al. (U.S. Patent Application Publication No. 2018/0205441), which is directed to shorter uplink feedback related methods and apparatus; and teaches that the RU allocation subfield of the user information field indicates an RU offset; RU offset is a symbol offset.

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein a guard time exists between the first trigger-based frame and the second trigger- based frame, wherein the guard time is configured as an SIFS, 2 Attorney Docket No. 2101-72190wherein, in case the guard time is shorter than a CS duration performing channel sensing (CS), if a channel is Busy during the CS duration, the second trigger-based frame is transmitted, and wherein, if the channel is Idle during the CS duration, the second trigger-based frame is not transmitted” (claims 1, 12, and 15) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414